                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF TENNESSEE



 HABCO STRUCTURAL SPECIALISTS,                      )
 INC.,                                              )
                                                    )
        Plaintiff,                                  )
                                                    )
 v.                                                 )    CASE NO. 1:20-cv-120
                                                    )
 HOMESTEAD JOIST REINFORCEMENT                      )    JURY TRIAL DEMANDED
 LLC, COLBY YARGER, MICHELLE RAY,                   )
 STEVEN MELANCON, and NATHANIEL                     )
 HICKS,                                             )
                                                    )
        Defendants.                                 )


                       AGREED TEMPORARY RESTRAINING ORDER

       Upon agreement of the Plaintiff Habco Structural Specialists, Inc. ("Habco") and

Defendants Homestead Joist Reinforcement, LLC ("HJR"), Colby Yarger ("Yarger"), Michelle

Ray ("Ray"), Steven Melancon ("Melancon"), and Nathaniel Hicks ("Hicks") (collectively,

"Defendants"),

       IT IS HEREBY ORDERED AND DECREED THAT:

       1.        As agreed by the Parties, a Temporary Restraining Order is issued, enjoining

Defendants, directly or indirectly, and whether alone or in concert with others, including any

officer, agent, employee and/or representative of Defendants, until further Order of this Court,

from using, disclosing, or transmitting for any purpose, the Joist Estimating and Shop Order

Writing Software, and the Combine Software;

       2.        Plaintiff shall post a bond of $15,000.00; and
       3.      By agreement of the Parties, the Court’s Order shall remain in full force and

effect until a Preliminary Injunction hearing is set and determined by the Court


                                             s/fâátÇ ^A _xx
                                             SUSAN K. LEE
                                             UNITED STATES MAGISTRATE JUDGE



 APPROVED FOR ENTRY:

 CHAMBLISS, BAHNER & STOPHEL, P.C.


 By: /s/Stephen D. Barham
    Stephen D. Barham, BPR# 019292
    Kelly Blair Etchells, BPR# 035998
 Liberty Tower
 605 Chestnut Street, Suite 1700
 Chattanooga, TN 37450
 Telephone: (423) 756-3000
 Facsimile: (423) 265-9574
 Email: sbarham@chamblisslaw.com

 Attorneys for Plaintiff Habco Structural
 Specialists, Inc.


 BREEDING HENRY BAYSAN PC

 By: /s/Matthew W. Olinzock
    Bradley L. Henry, BPR# 025447
    Matthew W. Olinzock, BPR# 037948
 900 S. Gay St., Ste. 1950
 Knoxville, TN 37902
 Telephone: (865) 670-8535
 Facsimile: (865) 670-8536
 Email: bhenry@bhblegal.com

 Attorneys for Defendants




                                                2
